DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, the prior art of record does not anticipate or render obvious the limitations: “a plug electrically connected to the plurality of power cables and having a plurality of projections and a plurality of contacts, each contact positioned within an associated projection of the plurality of projections, and wherein the plurality of projections is insertable into the set of terminals to electrically connect the plurality of contacts to the set of terminals” when combined with the rest of the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 2-14 and 21 include all the limitations of claim 1 and are therefore also allowable.

With regard to claim 15, the prior art of record does not anticipate or render obvious the limitations: “a housing coupled to the body, the housing enclosing the plurality of wafers and partially enclosing the power receptacle, wherein the electrical hub is configured to be supported on a surface covered by a material, wherein a portion of the body is positioned within a cut out of the material, and wherein the cut out has a width smaller than a width of the housing such that the housing forms an overhang above the material”, when combined with the rest of the limitations of claim 15.  Claim 15 is therefore allowable.
	Claims 16-19 include all the limitations of claim 15 and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831